Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 are allowed.  
As to claims 1-18 are, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for analyzing tolerance distribution in freeform surface mirror an optical system comprising: 
step (S11), selecting a plurality of fields in a range of fields of a freeform surface imaging optical system, defining a maximum margin and a minimum margin of a wavefront error in each of the plurality of fields; and selecting a freeform surface mirror in the freeform surface imaging optical system;
step (S12), establishing an isolated point jumping model, and sequentially applying 10 an isolated point to different areas of the freeform surface mirror in each of the plurality of fields; 
step (S13), reverse solving a local figure error extremum corresponding to each of the plurality of fields based on the maximum margin and the minimum margin to obtain local surface tolerance distributions; and 
step (S14), integrating the local surface tolerance distributions of the freeform surface mirror in the plurality of fields, to obtain a surface tolerance distribution of the freeform surface mirror, in combination with the rest of the limitations of claim 1.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/					/Michael A Lyons/
Patent Examiner					Primary Examiner, Art Unit 2877
Art Unit 2877							
July 5, 2022